Citation Nr: 0518469	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-13 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and asbestosis, claimed as due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
which denied service connection for COPD and asbestosis, 
claimed as due to asbestos exposure.  


FINDINGS OF FACT

1.  The veteran does not have a current medical diagnosis of 
asbestosis.  

2.  The veteran's current COPD began many years after service 
and was not caused by any incident of service, including 
asbestos exposure.  


CONCLUSION OF LAW

COPD and asbestosis, claimed as due to asbestos exposure, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

There are no special legal provisions regarding claims for 
service connection for asbestos-related disease.  However, 
the VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veterans Benefits Administration Manual M21-1, Part VI, 
paragraph 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed. Inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestos requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  

In reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre- service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.  

The veteran seeks service connection for COPD and asbestosis 
as a result of claimed asbestos exposure aboard ship in the 
Navy.  As noted above, he served on active duty from January 
1943 to December 1945.  This included service aboard the USS 
Tennessee.  Given his shipboard duties in the Navy, the Board 
concedes, for the limited purpose of this decision, that the 
veteran may have had some asbestos exposure at that time.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of any lung disorders, including COPD 
and asbestosis.  Evaluations of the veteran during that time 
make no reference to any such disorders.  These facts provide 
negative evidence against this claim.  

The first post-service medical evidence of any possible lung 
disorder was in April 1948 years after the veteran's 
separation from service.  An April 1948 radiological report, 
as to the veteran's chest, related a conclusion of hilus and 
peribronchial thickening.  No specific diagnosis of a lung 
disorder was provided.  Additionally, an April 1948 VA 
general medical examination report included a notation that 
the veteran's respiratory system was normal.  The diagnoses 
did not refer to a lung disorder.  

The first post-service medical evidence of any actual 
diagnosed lung disorder of record is in 1993, decades after 
the veteran's period of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A March 1993 private treatment entry related an impression of 
mild obstructive lung disease.  Subsequent private and VA 
treatment records show treatment for variously diagnosed lung 
problems including COPD.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board observes that a VA treatment entry dated in 
December 2002 noted that the veteran had COPD since the 
1960s.  The diagnoses included COPD.  A December 2003 entry 
noted that the veteran had a past medical history which 
included COPD since the 1960s, as well as asbestosis.  The 
assessment included COPD.  The Board notes that the 
references to COPD since the 1960s, as well as to asbestosis, 
were apparently based solely on a history provided by the 
veteran and are not probative in linking any currently 
diagnosed lung disorder with service.  See Reonal v. Brown, 5 
Vet.App. 458 (1995).  Additionally, asbestosis was not 
diagnosed at the time of the December 2003 treatment entry 
and is not shown by other evidence of record.  There is no 
medical evidence of a current diagnosis of asbestosis.  The 
Board also notes that if the veteran's COPD began in the 
1960s, the onset of such disorder would still be many years 
after his separation from service.  

An August 2003 statement from T. J. Gullatt, M.D., noted that 
he had followed the veteran for the last several months.  Dr. 
Gullatt stated that the veteran had COPD and that he had a 
history of chronic exposure to asbestos when he was in the 
service.  Dr. Gullatt indicated that the veteran's asbestos 
certainly would be a contributing factor to the lung problems 
that he has today.  

Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet.App. 229 (1993).  The Board notes that there is no 
indication that Dr. Gullatt reviewed the veteran's claims 
file, to include his service medical records, in providing 
his opinion.  Given such circumstances, his opinion has 
little probative value in this matter.  

A January 2004 VA respiratory examination report noted that 
the veteran's claims file was reviewed.  The examiner 
discussed the veteran's past medical history in detail.  The 
veteran also underwent an X-ray and a computed axial 
tomography scan of his chest.  The diagnoses were COPD, 
asbestos exposure without evidence to support a diagnosis of 
asbestosis, and a lung mass of unclear etiology.  The 
examiner commented that the veteran's lung condition, COPD, 
was not consistent with asbestos related disease and that his 
radiograph studies (chest X-ray and computed axial tomography 
scan) supported such opinion.  The Board observes that the VA 
examiner reviewed the veteran's entire claims folder and 
discussed his past medical history, including the above noted 
statement from Dr. Gullatt, in detail.  The examiner also 
cited radiological reports, showing no changes suggestive of 
asbestos exposure, in support of his opinion.  Based on a 
review of both reports, the Board finds that the opinion 
provided by the examiner at the January 2004 VA examination 
is more probative than the opinion provided by Dr. Gullatt.  
See Wensch v. Principi, 15 Vet.App. 362 (2001).  

One requirement for service connection is the current 
presence of a claimed disability.  See Degmetich v. Brown, 
104 F.23d 1328 (1997).  As noted above, the medical evidence 
shows that the veteran does not currently have asbestosis.  
Therefore, there can be no service connection for such 
disorder.  

As to the veteran's COPD, the Board notes that the probative 
medical evidence does not suggest that such disorder is 
related to his period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the veteran's current COPD began 
years after his period of service, without relationship to 
service, to include any possible exposure to asbestos.  The 
service medical records and post-service medical records 
(showing no indication of this disorder until years after 
service), as a whole, provide much evidence against this 
claim. 

The veteran has alleged in statements that his current COPD, 
as well as his claimed asbestosis, had their onset during his 
periods of service.  However, the veteran, as a layman, is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran does not currently have asbestosis and that his 
current COPD began many years after service and was not 
caused by any incident of service, including asbestos 
exposure.  The conditions were neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for COPD and 
asbestosis, claimed as due to asbestos exposure, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a September 2002 
letter, a February 2004 statement of the case, and a July 
2004 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for COPD and asbestosis, claimed as due to 
asbestos exposure.  The discussions in the rating decision, 
the statement of the case, and the supplemental statement of 
the case, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, a 
VA examination was obtained, medical records were obtained, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
duty to notify and assist the veteran.  


ORDER

Service connection for COPD and asbestosis, claimed as due to 
asbestos exposure, is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


